Citation Nr: 1750540	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 and April 2012 rating decisions which, inter alia, denied service connection for bilateral hearing loss, tinnitus, and a heart disability.  In September 2012, the Veteran filed a notice of disagreement as to the issues reflected on the title page and subsequently filed a substantive appeal (via a VA Form 9) in February 2014.  

In the February 2014 VA Form 9, the Veteran requested a Board videoconference hearing.  A hearing was scheduled; however, the Veteran did not appear.  In a March 2017 letter, the Veteran's wife reported that the Veteran's illnesses prevent him from traveling for a hearing.  Thus, the Veteran has not requested a new hearing or indicated that he would be able to attend one.  The Board will therefore proceed with a decision. 


FINDINGS OF FACT

1.  Left ear hearing loss did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.

2.  The Veteran has not had a current right ear hearing loss disability to an extent recognized as a disability for VA purposes throughout the pendency of the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to service.

4.  The Veteran does not have a heart disability that is due to disease or injury in service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefit sought in full with regard to the claim for service connection for tinnitus, further discussion for the VCAA with regard to this claim is unnecessary.  Moreover, the Veteran and his representative have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

As an initial matter, there is no evidence of argument that the Veteran's hearing loss, tinnitus, or a heart disability are related to combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations), and the record does not otherwise indicate such service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are chronic diseases. See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss and tinnitus are organic disease of the nervous system).  Moreover, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that service connection for a bilateral hearing loss disability is warranted.  There are no references to complaints, treatment, symptoms, or diagnoses of hearing loss in the service treatment records.

Additionally, audiometric testing from a June 1975 examination for enlistment in the United States Army Reserve is of record which revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
5
X
5
Left
5
5
5
X
0

Post service, during his August 2012 VA examination, the Veteran reported that his military occupational specialty (MOS) was artillery.  He further reported that he was exposed to military noise from frequent artillery fire and small arms fire.  He reported that his civilian occupation was construction where he was a manager, and denied occupational noise exposure.  He reported that he was aware of left ear decrease in hearing about two years prior to the examination, and stated that his hearing had gradually worsened.  Audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
20
20
20
25
Left
35
55
40
50
60

His speech recognition scores were 98 percent for the right ear and 96 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies) and conductive hearing loss in the left ear.  The examiner found that hearing loss is less likely as not (50 percent probability or greater) caused by or a result of an event in military service.  As rationale, the examiner stated that the Veteran's service records indicate normal hearing bilaterally with no evidence of significantly worsened hearing throughout the Veteran's military service.  The examiner noted the 1975 examination for reserves which reflected clinically normal hearing bilaterally.  The examiner reported that the effects of hazardous noise exposure are present at the time of injury.  She further noted that the Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the present has concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied.  Initially, the Board notes that as to the Veteran's right ear, the Veteran does not have a disability to the extent recognized for VA purposes, and no contrary, competent evidence establishing hearing loss for his right ear has been presented or identified.  Thus, notwithstanding the Veteran's likely in-service noise exposure, the current disability requirement has not been met. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence establishes that the Veteran has not at any time during the pendency of the claim or prior thereto had the hearing loss disability for the right ear for which service connection is sought, there can be no valid claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  As such, service connection for hearing loss in the right ear must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.  In this regard, VA has defined hearing loss disability in 38 C.F.R. § 3.385 and the Veteran has not met any of these criteria.

As to the Veteran's left ear, the Board notes that post-service testing results in August 2012 indicate hearing loss to the extent recognized as a disability for VA purposes.   See 38 C.F.R. § 3.385.  Thus, competent evidence establishes that the Veteran has hearing loss in his left ear.

The Board also finds that the Veteran competently asserted in-service noise exposure.  The Veteran reported that his MOS included artillery.  Although the Veteran's DD 214 indicates the MOS as supply, the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions, as to his noise exposure, as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The claim must be denied, however, because the evidence does not establish that there is a relationship between the Veteran's current hearing loss and service, to include his likely in-service noise exposure.

As noted, no bilateral hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA bilaterally in the August 2012 VA examination, over forty years after separation from service.  Moreover, the Veteran reported that he became aware of his left ear hearing decrease in approximately 2010.  In addition, the Veteran underwent audiometric testing for the reserves, five years post discharge in June 1975, which reflected normal hearing bilaterally.  Thus, both the medical and lay evidence reflect that hearing loss did not have its onset in service or for many years thereafter.

In addition, the August 2012 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

To the extent that the Veteran has opined that his hearing disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his current hearing disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that his lay statements are competent, the Board finds the specific, reasoned opinion of the VA medical professional to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's hearing loss disability and active duty service.

The Board also notes that, even if the Veteran had engaged in combat with the enemy, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  While the combat rules can be invoked to show that the Veteran incurred the hearing loss disability itself while in service, here the Veteran's lay testimony does not support such an assertion.  Cf. Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).

For the foregoing reasons, entitlement to service connection for bilateral hearing loss is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.

The Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Veteran has met the current disability requirement.

As noted above, the Veteran asserted that he was subject to noise exposure during active service as an artillery crewmember.  His statements have been found competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue is whether tinnitus is related to the in-service noise exposure.

During the August 2012 auditory VA examination, the Veteran reported that the onset of his tinnitus was "as long as [he] could remember," and he became aware of it while in Vietnam.  He reported bilateral tinnitus that occurred two to four times a week.  However, the examiner found that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As rationale, the examiner noted "see rationale for [hearing loss]" and added that there was documented normal hearing throughout active service; no significant change in hearing noted bilaterally; and no evidence of noise injury which could be attributed to military service.  It appears that the examiner did not take into consideration the Veteran's statements as to the onset of his tinnitus, and the continued symptoms he experienced.  Thus, as to the tinnitus, the opinion is inadequate.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

There is thus an inadequate negative medical nexus opinion and competent, credible lay evidence of current tinnitus that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).

C.  Heart Disability

The Veteran contends that service connection for a heart disability is warranted.  

Service treatment records do not reveal complaint of, treatment, or a diagnosis of a heart disability. 

Post service, a radiology report from March 2009 reflected that the Veteran had no active cardiopulmonary disease. 

In February 2011 the Veteran underwent a VA examination for his heart.  The Veteran reported an episode of chest pain "many years ago," but a heart attack was not diagnosed.  The examiner did not find any evidence of coronary artery disease.  Following the examination, the VA examiner ordered an electrocardiogram (EKG) which reflected no evidence of coronary artery disease.  

In May 2015, the Veteran underwent an echocardiogram which revealed no abnormalities.  The valves were noted as functioning normally with no stenosis and no significant regurgitation.  

The weight of the above evidence reflects that the Veteran has not had a heart disability during the pendency of the claim. While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), here the evidence does not reflect any complaint or notation of physical defect of the Veteran's heart.  As the Veteran has not had a heart disability, entitlement to service connection is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) ("Without a current disability, of course, there can be no service connection and, thus, no disability compensation").

To the extent that the Veteran has indicated he experiences chest pain, the question of whether pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that any chest pain has not been attributed to disease or injury.  It follows that it is not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disability. The benefit of the doubt doctrine is not for application, and entitlement to service connection for a heart disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a heart disability is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


